1    Ryan W. Koppelman (State Bar No. 290704)
     ALSTON & BIRD LLP
2    1950 University Avenue, 5th Floor
     East Palo Alto, CA 94303
3    Telephone: 650-838-2000
4    Facsimile: 650-838-2001
     E-mail: ryan.koppelman@alston.com
5    Attorneys for Plaintiff
6    IP Power Holdings Limited.

7
                                  UNITED STATES DISTRICT COURT
8
                                EASTERN DISTRICT OF CALIFORNIA
9
10
11   IP POWER HOLDINGS LIMITED,                           Case No.: 2:19-cv-00634-KJM-KJN

12                 Plaintiff,                             ORDER TO STIPULATION FOR
                                                          EXTENSION OF TIME TO ANSWER
13          v.                                            COMPLAINT

14   KAMP-RITE TENT COT INC.,

15                 Defendant.

16
17          Having read the STIPULATION FOR THE EXTENSION OF TIME TO ANSWER

18   COMPLAINT, the Court hereby grants Defendant a 60-day extension of time to file its response to

19   the Complaint, until September 30, 2019. The Court further continues the Initial Scheduling

20   Conference to October 18, 2019 at 2:30 p.m.

21          IT IS SO ORDERED, this 29th day of July, 2019.

22
23
                                                            UNITED STATES DISTRICT JUDGE
24
25
26
27
28
                                                      1
                                                                                      [PROPOSED] ORDER
                                                                          Case No.: 2:19-cv-00634-KJM-KJN
